On September 15,2014, the Defendant’s suspended sentence was revoked and he was sentenced for Count H: Criminal Endangerment, a Felony, as specified in §45-5-207, MCA, to a commitment to the Montana Department of Corrections for a term of five (5) years, with none of that time suspended. The Court recommends placement at Connections Corrections followed by placement at a pre-release center. The Defendant is credit with 59 days of incarceration. There shall be a credit of 32 months due for satisfactory intervening supervision.
On November 6,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the senten ce or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division unanimously finds that the reasons advanced for a reduction of sentence were not sufficient to showthat the sentence at issue was clearly excessive. However, the *138defendant’s argument concerning missing jail credit is well taken by the Division. In Mr. Youngbear’s February 2011 Judgment, the district court imposed a five year sentence and ordered that Mr. Youngbear be given credit for 152 days. Upon revocation of sentence in 2014, the judgment at issue revokes a five (5) year Department of Corrections suspended sentence. It does not reflect that 152 days previously had been credited against the five years imposed by the district court. Therefore, the Division finds that the September 2014 judgment, in order to be consistent with the existing record, and in compliance with statute concerning jail credit, should be amended to reflect that Mr. Youngbear is entitled to 152 days credit. The Defendant was granted 59 days of credit toward the custodial portion of the revocation sentence, and a credit of 32 months due for satisfactory intervening supervision and he continues to be entitled to that credit.
DATED this 24th day of November, 2014.
The September 15,2014 judgment shall be amended as follows: Count I: Criminal Endangerment, a Felony, as specified in Section 45-5-2074, MCA, the Defendant is committed to the custody of the Montana Department of Corrections for a term of four (4) years and two hundred thirteen (213) days, of which none is suspended. The Court recommends placement at Connections Corrections followed by placement at a prerelease center. The Defendant is credited with 59 days of incarceration. There shall be a credit of 32 months due for satisfactory intervening supervision. The remaining terms and conditions of the sentence imposed are not clearly inadequate or clearly excessive and are AFFIRMED.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.